                        1      ALEJANDRO P. GUTIERREZ, Bar No. 107688
                               agutierrez@hathawaylawfirm.com
                        2      HATHAWAY, PERRETT, WEBSTER, POWERS,
                               CHRISMAN & GUTIERREZ
                        3      5450 Telegraph Road, Suite 200
                               Ventura, CA 93006-3577
                        4      Telephone: 805.644.7111
                               Fax No.      805.644.8269
                        5
                               Attorneys for Plaintiff
                        6      VERNON LOWDON

                        7      BARBARA A. BLACKBURN, Bar No. 253731
                               bblackburn@littler.com
                        8      BRITNEY N. TORRES, Bar No. 287019
                               btorres@littler.com
                        9      LITTLER MENDELSON, P.C.
                               500 Capitol Mall
                     10        Suite 2000
                               Sacramento, CA 95814
                     11        Telephone: 916.830.7200
                               Fax No.:      916.561.0828
                     12
                               Attorneys for Defendant
                     13        CARBOLINE COMPANY

                     14

                     15
                                                               UNITED STATES DISTRICT COURT
                     16
                                                               EASTERN DISTRICT OF CALIFORNIA
                     17

                     18        VERNON LOWDON, an individual,                Case No. 2:18-CV-02865-JAM-EFB

                     19                           Plaintiff,                STIPULATION AND ORDER TO ELECT
                                                                            REFERRAL OF ACTION TO VOLUNTARY
                     20               v.                                    DISPUTE RESOLUTION PROGRAM
                                                                            (VDRP) PURSUANT TO LOCAL RULE 271
                     21        CARBOLINE COMPANY, a Delaware
                               corporation; and DOES 1 through 10,          Complaint filed 09/06/18
                     22        inclusive,                                   First Amended Complaint Filed: 11/08/18

                     23                           Defendants.

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .   STIPULATION AND ORDER TO ELECT                                 Case No. 2:18-CV-02865-JAM-EFB
        500 Capitol Mall
           Suite 2000          REFERRAL OF ACTION TO VDRP
     Sacram ento, CA 95814
         916.830.7200
                        1                    Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled

                        2      action to the Voluntary Dispute Resolution Program.

                        3
                                Dated:       December 11, 2019
                        4

                        5
                                                                         /s/ Alejandro P. Gutierrez (as authorized on 12/11/19)
                        6                                                ALEJANDRO P. GUTIERREZ
                                                                         HATHAWAY, PERRETT, WEBSTER, POWERS,
                        7                                                CHRISMAN & GUTIERREZ
                                                                         Attorneys for Plaintiff
                        8                                                VERNON LOWDON
                        9
                                Dated:       December 11, 2019
                     10

                     11
                                                                         /s/ Britney N. Torres
                     12                                                  BARBARA A. BLACKBURN
                                                                         BRITNEY N. TORRES
                     13                                                  LITTLER MENDELSON, P.C.
                                                                         Attorneys for Defendant
                     14                                                  CARBOLINE COMPANY
                     15
                               DATED: 12/12/2019
                     16
                                                                          /s/ John A. Mendez_____________________
                     17
                                                                          United States District Court Judge
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .   STIPULATION AND ORDER TO ELECT                2.                   Case No. 2:18-CV-02865-JAM-EFB
        500 Capitol Mall
           Suite 2000          REFERRAL OF ACTION TO VDRP
     Sacram ento, CA 95814
         916.830.7200
